Citation Nr: 0938326	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
sprain, currently rated at 20 percent.

2.  Entitlement to an increase rating for posttraumatic 
headaches, currently rated at 10 percent.

3.  Entitlement to a compensable rating for posttraumatic 
nasal septum deviation.  

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a hemorrhoid 
disorder.

8.  Entitlement to a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1986 
and from February 2003 to February 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The issues of entitlement to service connection for (i) a 
right knee disorder, (ii) a right foot disorder, (iii) a 
hemorrhoid disorder, and (iv) a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Even considering additional functional loss of motion, 
the range of motion of the Veteran's left shoulder was not 
limited to 25 degrees from his side.  

2.  The Veteran does not have headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.

3.  There is no medical evidence of record to establish that 
the Veteran's service-connected posttraumatic nasal septum 
deviation is manifested by a 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.

4.  The preponderance of the medical evidence shows that the 
Veteran does not have a sinus disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left shoulder strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for a disability rating higher than 10 
percent for headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2008).

3.  The criteria for a compensable evaluation for 
posttraumatic nasal septum deviation are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6502 
(2008).

4.  A sinus disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in August 2006, provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.  

As it relates to the Veteran's increased rating claims, the 
August 2006 letter also explained that the evidence must 
demonstrate a greater level of disability than previously 
assessed to establish an increased evaluation for a service 
connected condition.  This correspondence plus the subsequent 
Statement of the Case, issued in November 2007, adequately 
explained what evidence would warrant a higher rating, as 
required by Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), 
decision.  The Statement of the Case contained the specific 
rating criteria from Diagnostic Codes 5201, 6502 and 8100, 
and other relevant regulations.  Although, the information 
contained in this Statement of the Case was not provided 
prior to the rating decision on appeal, the Board finds that 
this did not result in any prejudice to the Veteran.  The 
Veteran was allowed an opportunity to submit evidence (which 
he did).  For the foregoing reasons, the Board finds that VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service, VA and private 
treatment records have been obtained.  VA examinations have 
also been conducted to help substantiate the claims.  
Additionally, the Veteran has not indicated that VA should 
attempt to obtain any additional records on his behalf.  
Further, the Veteran has declined a hearing related to his 
claim, and the Board does not have notice of any additional 
relevant and available unobtained evidence.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims, and no further assistance to the 
Veteran with the development of evidence is required.  

Increased Ratings Claims

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Sprain

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  The Veteran indicated on his February 1979 
enlistment Report of Medical History that he is right-handed.  
Thus, the rating for the left shoulder is to be made on the 
basis of the left upper extremity being the minor extremity.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated as 20 percent for the 
minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 20 percent 
for the minor shoulder; and limitation of motion of the arm 
to 25 degrees from the side is rated as 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a.  

In an effort to assist the Veteran with his increased rating 
claim, he was provided a January 2007 VA examination.  The 
examiner found no objective evidence of instability, though 
there was swelling and tenderness.  Upon physical 
examination, the Veteran had flexion to 110 degrees (with 
pain beginning at 90 degrees) and abduction to 110 degrees 
(with pain at 90 degrees).  Essentially the Veteran's pain 
free range of motion was limited to shoulder level.  Upon 
repetitive use, the Veteran experienced due to pain resulted 
in flexion to 90 degrees and abduction to 90 degrees.  
Additionally, the examiner noted that the Veteran did not 
have recurrent shoulder dislocations, inflammatory arthritis, 
or joint ankylosis.  An x-ray taken at this time indicated 
the Veteran's shoulder was normal.  

Based on the competent evidence of record, the Board finds 
that a rating in excess of 20 percent is not warranted.  At 
the Veteran's January 2007 VA examination, the Veteran's left 
shoulder range of motion was limited roughly to shoulder 
level.  There are no VA or private treatment records that 
indicate the Veteran's range of motion was limited to a 
greater degree than demonstrated at the January 2007 VA 
examination.  Essentially, the evidence of record 
demonstrates that the Veteran's left shoulder range of motion 
has been limited roughly to shoulder level, and has never 
been limited to midway between side and shoulder level, which 
would warrant an increased rating.  Reviewing the evidence in 
light of Diagnostic Code 5201, the Veteran does not meet the 
criteria for an increased rating for a left shoulder sprain.    

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by an adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the Veteran's service-connected left 
should sprain are contemplated in the 20 percent rating 
currently assigned.  There is no indication that pain, due to 
disability of the left shoulder sprain, causes a functional 
loss greater than that contemplated by the 20 percent 
evaluation assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca 
v. Brown, supra.  Though, at the Veteran's January 2007 VA 
examination, the examiner noted loss of range of motion due 
to pain upon repetitive use, the loss of range of left 
shoulder motion was still roughly shoulder level.  

Additionally, the Veteran does not have a diagnosis of 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or impairment of the clavicle or scapula, which 
might warrant additional ratings under Diagnostic Codes 5200, 
5202, and 5203.


Posttraumatic Headaches

The Veteran is currently service connected for posttraumatic 
headaches, secondary to boxing, which is rated by analogy 
under Diagnostic Code 8100.  

Diagnostic Code 8100, under 38 C.F.R. § 4.124a, provides that 
the highest rating for migraines, 50 percent, is warranted 
for migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is appropriate for 
migraines with characteristic prostrating attacks occurring 
on average once a month over the last several months.  The 
lowest compensable rating, 10 percent, is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  

In January 2007, the Veteran underwent a VA examination that 
evaluated his migraine headaches.  At this time, the examiner 
noted that the Veteran reported his headaches occurred weekly 
and for lasted minutes.  The examiner further noted that the 
Veteran was treated with continuous medication; however, the 
Veteran's headaches were not prostrating and did not 
interfere with ordinary activities.  The Veteran was then 
diagnosed with intermixed headaches, in the form of throbbing 
type migraines, and cervicogenic headaches and occipital 
neuralgia, secondary to cervical degenerative discogenic 
disease.  

After considering the evidence of record, the Board finds 
that the Veteran's migraine disorder does not meet the 
criteria for a 30 percent rating.  No medical evidence of 
record indicates the Veteran's migraine headaches result in 
prostrating attacks occurring on an average of once a month 
over the last several months.  In fact, at the Veteran's 
January 2007 VA examination, he indicated that his migraine 
headaches did not result in any prostration, and there is no 
evidence of record supporting a contrary position.  Based on 
this evidence, the Board finds that the criteria for a rating 
in excess of 10 percent for the Veteran's migraine disorder 
are not warranted.  

The Board notes that the Veteran was diagnosed with 
cervicogenic headaches and occipital neuralgia, secondary to 
cervical degenerative discogenic disease; however, the 
Veteran is not currently service connected for these 
disorders and there is no evidence currently of record 
indicating these disorders are related to the Veteran's 
military service or any service connected disorder.  
Moreover, the diagnosed neuralgia is noted as secondary to a 
cervical spine disorder and as the Veteran has sought service 
connection for a cervical spine disorder.  The Board is 
remanding the Veteran's service connection claim for a 
cervical spine disorder for further development and it would 
be inappropriate to rate the disorder at this time.  

Posttraumatic Nasal Septum Deviation

The Veteran's posttraumatic nasal septum deviation is rated 
as non-compensable under Diagnostic Code 6502.  Under this 
code, a maximum rating of 10 percent is assigned for 
traumatic nasal septum deviation with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97.  The Board notes that where the 
schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31 (2008).

In February 2007, the Veteran was provided a VA examination 
in an effort to support his increased rating claim.  At this 
time, the examiner noted that the Veteran had a deviated 
nasal septum on the left, and an x-ray taken at this time 
indicated no fractures.  After conducting an appropriate 
examination, the examiner indicated that the Veteran's 
deviated septum resulted in about 40 percent obstruction, and 
not total obstruction.   

A December 2007 VA discharge summary documents the Veteran's 
continued treatment for his deviated nasal septum.  This 
record indicates that the Veteran underwent surgery for what 
was diagnosed as a nasal septum deviation, nasal obstruction.  
After the surgery was complete, the Veteran no longer was 
diagnosed with any nasal obstruction, but with nasal septum 
deviation, old naseoseptal fracture.  Essentially the medical 
evidence of record indicates that the Veteran no longer had 
any nasal obstruction.  

Based on the evidence of record the Veteran's posttraumatic 
nasal septum deviation does not meet the criteria for a 
compensable rating.  The medical evidence of record indicates 
that the Veteran never had 50 percent obstruction of both 
nasal passages or total obstruction of one side.  In fact, 
the most recent evidence of record indicates that the 
Veteran's obstructed nasal passage was repaired, and even 
based on the Veteran's February 2007 VA examination he only 
had 40 percent nasal obstruction.  Accordingly, the Veteran's 
posttraumatic nasal septum deviation does not warrant the 
assignment of a compensable rating.  

In reaching, each of these decisions the Board observes that 
no unusual circumstances are present here, as to render 
impractical the regular schedular standards.  There is no 
showing of frequent periods of hospitalizations or marked 
interference with employment, not contemplated by the rating 
assigned.  Therefore, referral under 38 C.F.R. § 3.321 to the 
Under Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.

Service Connection for a Sinus Disorder

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's various correspondences convey his belief that 
he developed a sinus disorder as a result of his military 
service; however after reviewing the evidence of record, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a sinus disorder 
because the most convincing medical evidence reflects that 
the Veteran does not have a sinus disorder.

The Veteran was afforded a February 2007 VA examination 
associated with his increased rating claim for posttraumatic 
nasal septum deviation, and at this time, his sinuses were 
examined.  Upon examination of the Veteran's sinuses, the 
examiner specifically noted that there was no evidence of 
sinusitis, tenderness of the sinuses, purulent discharge or 
crusting of the sinuses.  At this time the examiner 
specifically considered the Veteran's service connected 
posttraumatic nasal septum deviation, VA treatment records 
and the present examination, and diagnosed no disorder 
associated with the Veteran's sinuses.  

The Board notes that the February 2007 VA examination and all 
other competent evidence of record weigh against the 
Veteran's claim.  The examination is credible and competent 
based on consideration of the Veteran's service connected 
posttraumatic nasal septum deviation, a current examination 
of the Veteran's sinuses and the given medical history to 
reach an ultimate diagnosis.  Additionally, there are no VA 
or private treatment records indicating the Veteran has been 
treated for, or diagnosed with, any sinus disorder.  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a service connection claim must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the present case, however, 
the preponderance of the competent medical evidence shows 
that the Veteran's current symptoms do not support a 
diagnosis of any sinus disorder.  The Veteran's own opinion 
that his current complaints are related to service, and are 
due to a sinus disorder, are not enough to support his claim.  
Lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Accordingly, the Board concludes that a sinus disorder was 
not incurred in or aggravated by service.  


ORDER

A rating higher than 20 percent for a left shoulder sprain is 
denied.

A rating higher than 10 percent for posttraumatic headaches 
is denied.

A compensable rating for posttraumatic nasal septum deviation 
is denied.

Service connection for a sinus disorder is denied.  


REMAND

The Veteran is currently seeking service connection for (i) a 
right knee disorder, (ii) a right foot disorder, (iii) a 
hemorrhoid disorder, and (iv) a cervical spine disorder.  The 
Veteran's February 1979 enlistment examination notes no 
abnormalities associated with any of these area; however, 
while in service the Veteran received treatment related to 
each of these areas.  Service treatment records dated in 
November 1979, February 1983, and May 1981 document the 
Veteran's complaints of right knee pain, and treatment for 
this disorder.  The Veteran's January 2004 Report of Medical 
History evidences the Veteran's complaints of pain associated 
with his right toe, which is sufficiently similar to his 
claim for a right foot disorder.  Additionally, the Veteran's 
January 2004 demobilization examination diagnoses the Veteran 
with hemorrhoids, which were not noted at the time of his 
entrance into service or prior to his mobilization.  As it 
relates to the Veteran's cervical spine claim, an April 1986 
service treatment record specifically notes the Veteran's 
complaints of neck, and shoulder pain, and the medical care 
provider's notation that the Veteran may have a pinched 
nerve.  

The Board finds that the Veteran's service treatment records 
contain documentation of complaints and treatment that are 
similar in nature to the conditions for which he is seeking 
service connection.  As such, the present record is 
sufficient to trigger a duty on the part of the VA to obtain 
more definite medical opinions pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2008).  See McLendon v Principi, 20 Vet. App. 
79 (2006).  Accordingly, the claims must be remanded for the 
purpose of obtaining such opinions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examinations to determine the etiology of 
any current (i) right knee disorder, (ii) 
right foot disorder, (iii) hemorrhoid 
disorder, or (iv) cervical spine disorder, 
which the Veteran may have.  The claims 
folder should be made available to and 
reviewed by the examiners before the 
examinations.  The examiners should record 
the full history of the disorder, including 
the Veteran's own account of the etiology 
of his disability, and specifically comment 
as to the likelihood that any currently 
found (i) right knee disorder, (ii) right 
foot disorder, (iii) hemorrhoid disorder, 
or (iv) cervical spine disorder is related 
to service, and the rationale for this 
opinion should be clearly stated.  If any 
studies are necessary, they should be 
performed and all findings reported in 
detail.

As it relates to the Veteran's cervical 
spine examination, the examiner should 
specifically comment on the June 2008 
opinion of Alejandro Perez Ruiz, M.D. 

As it relates to the Veteran's right knee 
disorder claim, the examiner should 
specifically consider whether any currently 
diagnosed right knee disorder is caused or 
aggravated by the Veteran's service-
connected right patellofemoral syndrome.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
private attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


